DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims, Drawings and Specification all filed 03/08/2021 have been entered.  The minor informalities have been addressed by amendments and objections to Drawings, Specification, and claims 13-15, 19, 21 and 22 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 13-24 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Roberto J. Rios on March 16, 2021.  

The application has been amended as follows:
Claim 18
16 separated from step c).

Claim 23
The process according to claim 13, wherein a hydrolate obtained in step c) is recirculated during the first distillation , and at the end of said first distillation , any hydrolate left is collected as a by-product used to manufacture air fresheners, biopesticides, or repellents.

Claim 24
The process according to claim 13, wherein a residual of said dried residue 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 13-24. A process for extracting compounds of interest from Lippia origanoides plants comprising the steps of:
step a) reducing a plant material of Lippia origanoides plant to a particle size between 0.5 cm and 5 cm; 
step b) loading the reduced plant material from step a) into a distillation equipment;

step d) separating said distillates into a light fraction and a heavy fraction;
step e) drying a residue of the distilled plant material from step c); and
step f) subjecting said dried residue from step e) to an extraction with solvents to recover other compounds;
wherein the process is performed continuously, is considered novel.
A closest prior art to Carreno (Wild oregano (Lippia origanoides) Alto Patía: Effect of the method of obtaining extracts on the composition and antioxidant activity of the same, 2012, Universidad Nacional de Colombia – Sede Bogotá) discloses a study for evaluating the effect of the production method on the composition and activity of extracts obtained from Lippia origanoides. The extraction methods used include steam distillation, hydrodistillation and supercritical fluid extraction (Abstract, pages IX-X).  
Other pertinent closest prior art to Stashenko et al. (Composition and Antioxidant activity of Essential Oils of Lippia origanoides H.B.K. grown in Colombia, 2008, Natural Product Communications, Vol. 3, No. 4, pp. 5630566) disclose microwave-assisted hydrodistillation, simultaneous distillation-solvent extraction, and supercritical fluid extraction in order to isolate secondary metabolites from two Lippia origanoides chemotypes growing wild in Colombia, wherein compound identification was based on chromatographic and spectroscopic criteria (pages 565-566). 
Other pertinent closest prior art to Oliveira et al. (Chemical and antimicrobial analyses of essential oil of Lippia origanoides H.B.K., 2007, Food Chemistry, Vol. 101, pp. 236-240) discloses the chemical composition and antimicrobial activity of the essential oil obtained from 
Other pertinent closest prior art to Teixeira et al. (Essential Oils from Lippia origanoides Kunth. and Mentha spicata L.: Chemical Composition, Insecticidal and Antioxidant Activities, 2014, American Journal of Plant Sciences, Vol. 5, pp. 1181-1190) disclose the chemical composition of the essential oils extracted from fresh leaves of Lippia origanoides Kunth. and Mentha spicata L. and their antioxidant and insecticidal activities. The essential oils were extracted by steam distillation using a modified Clevenger apparatus and subsequently analyzed by gas chromatography-flame ionization detector and gas chromatography-mass spectrometry (pages 1184-1189).
Other pertinent closest prior art to Oman et al. (Application of supercritical fluid extraction for the separation of nutraceuticals and other phytochemicals from plant materials, Macedonian Journal of Chemistry and Chemical Engineering, 2013, Vol. 32, No. 2, pp. 183-226) disclose a literature review of the application of supercritical fluid extraction (SFE) for the isolation of nutraceuticals and some other phytochemicals (Abstract). 
The cited prior arts, alone or in combination, do not teach or suggest an integrated process for extracting compounds of interest from Lippia origanoides plants comprising a distillation, a separation followed by a distillation, a drying, and an extraction steps as a unified, continuous process, along with other limitations recited in claim 13 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772